DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (GOTO; Publication No US 20150258928) in view of (KING; Publication  No US 20200094734) .

As per claim 1, GOTO discloses an autonomous driving indication system comprising: 
at least one lamp for indicating that a vehicle is driven (Fig.8&[0053] movable device 20 includes LEDs 25), and a lamp ECU for flashing the lamp (Fig.3, light controller 25a), wherein the lamp is comprised of a plurality of light emitting segments arranged in at least two different directions(see the light emitting segments LEDs 25 in Figs 8-10 arranged in at least two different directions), wherein, during flashing, the lamp ECU instantaneously changes a brightness of the lamp while the vehicle is driving ([0065]) lighting state of the LEDs 25 will shine from the  first state to third state ), and, if there is a pedestrian, performs control to flash the lamp on a side closer to the pedestrian (see [0035,0065]&Fig.2).
  GOTO doesn’t explicitly disclose that lamp for indicating that a vehicle is autonomously driven and performs control to gradually change the brightness of the lamp with a passage of time while the vehicle is stationary.
However , King teaches At least one a lamp for indicating that a vehicle is autonomously driven ([0033] An autonomous vehicle lighting system communicate an operating status of the vehicle to drivers of other vehicles and pedestrians), and a lamp ECU for flashing the lamp (ECU in [0066,0060]), wherein, during flashing, the lamp ECU instantaneously changes a brightness of the lamp while the vehicle is driving (while the vehicle autonomous driving [as shown in Fig.4] the flashing rate is partial light green), performs control to gradually change the brightness of the lamp with a passage of time while the vehicle is stationary ([0045,0053] small green light used when the vehicle is an autonomous mode and parked, also see Fig.4);
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine GOTO and King by incorporating the teaching of King into the method of GOTO .
One skilled in the art would be motivated to modify GOTO and King as described above in order to provide a status of the autonomous vehicle to other drivers and pedestrians.

As per claim 2, GOTO and King disclose the autonomous driving indication system of claim 1, wherein the lamp ECU moves a location of a flashing segment according to a change in a position of the pedestrian as seen from the vehicle (GOTO ,see [0035,0065]&Figs.2,8-10).  
As per claim 3, GOTO and King disclose The autonomous driving indication system of claim 1: wherein the lamp is comprised of a plurality of light emitting segments, and wherein the lamp ECU individually flashes the plurality of light emitting segments while the vehicle is driving (GOTO ,while the vehicle autonomous driving [as shown in Fig.4] the flashing rate is partial light green),and controls the brightness of the plurality of light emitting segments in unison while the vehicle is stationary (King [0045,0053] small green light used when the vehicle is an autonomous mode and parked, also see Fig.4).  
As per claim 4, GOTO and King disclose The autonomous driving indication system of claim 1: wherein the lamp is comprised of a plurality of light emitting segments, 2wherein the lamp ECU individually flashes the plurality of light emitting segments while the vehicle is driving and controls the brightness of the plurality of light emitting segments in unison while the vehicle is stationary (GOTO ,Fig.4, King [0045,0053,0033]), and wherein the lamp ECU causes the plurality of light emitting segments to flash in a different sequence during acceleration from during deceleration(KING ,Fig.4&[0033]) .    
As per claim 5. KING and Harper disclose the autonomous driving indication system of claim 1, wherein the lamp is disposed in a headlamp (KING ,[0035,0039-0040]). 
Response to the arguments
With respect to applicant’s arguments. Applicant’s amendments necessitated new grounds of rejection and therefore the arguments are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is 571-272-3428. The examiner can normally be reached on Mon-Fri 8:00 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Curtis kuntz can be reached at (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687